Case: 3:19-cv-01002-jdp Document #: 16 Filed: 06/10/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

JOSH SCHIPFERLING,
Plaintiff,
Vv. Case No. 19-cv-1002-JDP

ANDREW SAUL,
Commissioner of
Social Security,

Defendant.

 

ORDER ON THE PARTIES’ JOINT MOTION FOR REMAND FOR FURTHER
PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g}

 

Pursuant to the parties’ joint motion to remand this action, this Court now, upon
substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)
reversing the Commissioner’s decision with a remand of the cause to the Commissioner
according to the following terms. See Shalala v. Schaefer, 509 U.S, 292, 296 (1993);
Melkonyan v. Sullivan, 501 U.S, 89, 97-98 (1991).

On remand, an Administrative Law Judge (ALJ) will proceed through the
sequential disability evaluation process as appropriate and issue a new decision.
Additionally, the ALJ will reevaluate the opinion evidence of record; if warranted, obtain
evidence from a medical expert, preferably a neurologist, to clarify the nature, severity,
and limiting effects of the claimant's impairments; further evaluate the claimant's alleged

symptoms; reassess the claimant’s maximum residual functional capacity; if warranted

 

 

 
Case: 3:19-cv-01002-jdp Document #: 16 Filed: 06/10/20 Page 2 of 2

by the expanded record, obtain supplemental vocational expert evidence to clarify the
effect of the assessed limitations on the claimant's ability to perform other work in the
national economy; and offer the claimant the opportunity for a hearing, address the
additional evidence submitted to the Appeals Council, take any further action needed to

complete the administrative record, and issue a new decision.

/#
SO ORDERED this_ 0" day of _dUM@ 2020.

SCO. Att k

Hororabie Peter A; Oppeneer.

United States Mapistrate fudge
Jpues. 0. PEeperesent
US MwSTaerT Jv obE

 

 
